       Case: 3:20-cv-00532-JJH Doc #: 21 Filed: 03/08/21 1 of 2. PageID #: 98




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



       Christopher Foster,                                     Case No. 3:20-cv-00532

                         Plaintiff

       v.                                                      MEMORANDUM OPINION
                                                                   AND ORDER

       Donald Trump,
       President of the United States, et al.,

                         Defendants




                                      BACKGROUND AND HISTORY


       Before me is Plaintiff’s pro se Motion to Alter or Amend Judgment under Federal Civil

Procedure Rule 59(e) (Doc. No. 19). Plaintiff filed this action against now former President of the

United States Donald Trump and the entire Executive Branch of the United States government.

The Complaint and its attachments were incomprehensible. He alleged his Ohio criminal

conviction, other civil rights cases which were dismissed by this court, and various conditions in

Ohio prisons violated President Trump’s campaign slogan of Make America Great Again. He

requested relief from his conviction or sentence, and an injunction suppressing rebellion under the

Fourteenth Amendment. I dismissed Plaintiff’s Complaint for failure to state a claim upon which

relief may be granted.


       Plaintiff now asks me to reconsider this decision. His Motion, however, is also

incomprehensible. He states that the Executive branch and the judicial branch are to handle ADA
        Case: 3:20-cv-00532-JJH Doc #: 21 Filed: 03/08/21 2 of 2. PageID #: 99


matters purely in an administrative capacity. He contends Congress is responsible for the actions

of the judiciary. He also states he is using the federal employee function under 5 U.S.C. § 2105(a)(2).

He contends permanent federal employment through injunction does not involve NCAA or

voluntary resignation due to admitted misconduct. He asserts Title II requires meaningful

accommodation to access to benefits without consideration of motivation or intent. Plaintiff alleges

the Trump administration had a duty to provide annual notice under various statutes but replaced

this with notice under other statutes. He claims the Trump administration teamed up with Aramark

to deny him food and proper medical care in prison. Plaintiff states he has the right to offer proof

and indicates this is a class action.


        Federal Rule of Civil Procedure 59(e) permits a party to file a motion to alter or amend a

judgment. Fed. R. Civ. P. 59(e). The Sixth Circuit has determined, however, that a court should

grant such a motion only “if there is a clear error of law, newly discovered evidence, an intervening

change in controlling law, or to prevent manifest injustice.” Gencorp, Inc. v. Am. Int’l Underwriters Co.,

178 F.3d 804, 834 (6th Cir. 1999)(citations omitted). A Motion under Rule 59(e) is not an

opportunity to re-argue a case, Sault Ste. Marie Tribe of Chippewa Indians v. Engler, 146 F.3d 367, 374

(6th Cir. 1998), nor is it a proper vehicle to “raise arguments which could, and should, have been

made before judgment issued.” Id.


        Plaintiff does not offer any coherent facts or legal arguments to support altering or

amending the judgment under Rule 50(e). The Motion to Alter or Amend (Doc. No. 19) is denied.


        So Ordered.




                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge


                                                     2
